--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



LETTER OF INTENT




THIS LETTER OF INTENT is made and entered into this 22nd day of February 2006,
by and among Amera Link, a Nevada corporation (“AL”), 518 Media, Inc. a
California corporation (“518”), and based on the following:


Premises


A.    AL is a publicly held company which has 25,000,000 authorized common stock
7,000,000 of which are issued and outstanding.


B.    AL has no assets or liabilities and is current in its reporting
obligations.


C.    518 is a recently formed California corporation which intends to acquire
and/or currently owns or has rights to the property set for on the attached
Exhibit A.


D.    The parties wish to combine in order to afford 518 access to the public
capital markets and provide eventual liquidity to 518 shareholders.


Agreement


Based upon the foregoing premises, which are incorporated herein by this
reference, the parties enter into this Letter of Intent on the following
principal terms and conditions:


1.    Acquisition. Subject to the terms set forth below, AL would acquire all of
the issued and outstanding shares of 518 to combine their business activities
with AL being the parent and 518 being a wholly owned subsidiary of AL. In
connection with such reorganization, the shareholders of 518 would receive
5,300,000 restricted common shares of AL, pro rata.


2.    Principal Conditions Precedent to Completion of this Transaction.
Completion of the transactions contemplated by this Letter of Intent is subject
to the following conditions precedent:


(a)    the negotiation of a definitive agreement(s) as set forth in paragraph 6
below;


(b)    the approval, to the extent required by governing law, of the merger by
the shareholders of AL and/or 518;


(c)    the delivery by 518 of audited financial statements meeting the
requirements of Regulation SB of the Securities Act and GAAP, that the
shareholders of 518 have retained all of the net income generated to date by the
assets of 518.


(d)    the re-organization of AL, before taking into account item (e), so that
at closing there are 8,534,000 shares outstanding and no options or other share
rights outstanding. Included in this reorganization would be a sixty-to-one
forward split of the existing 26,000 shares of unlegended common stock.

 
 
1

--------------------------------------------------------------------------------

 
 
 
(e)    the completion of a private placement offering at $0.40 per share,
minimum of $400,000 dollars and a maximum of $600,000 with the following terms:


(i) $0.40 per share.


(ii) restricted common stock.


(iii) 50% warrant coverage, two year, $0.80 per share exercise price.


(iv) piggyback registration rights.


(v) Principle fundraising completed by Liberty and Associates.


(vi) Commissions may be payable. (f) the board of directors of AL and 518 shall
be reconstituted to include Peter Langs, Wayne Mogel, Frank DeMille, Gerard
Casale, and a nominee of AL


(g)    AL and 518 enter into employment agreements with Peter Langs; Wayne
Mogel; Frank DeMille and Gerard Casale acceptable to AL.


3.    Post Closing Covenants. AL shall take the following action immediately
after or in conjunction with the closing of the transactions contemplated
hereby: (a) change the name of the corporation to 518 Media or otherwise as
requested by 518 (b) file within 4 days of closing the required reports with the
Securities Exchange Commission. (c) application for symbol and pink sheet
listing.


4.    Term. This Letter of Intent shall remain effective until April 30, 2006.


5.    Mutual Access to Information and Confidentiality. Each party will give to
the other, and to its employees, counsel, accountants, potential financing
sources and other representatives, access to all properties, books, contracts,
documents and records with respect to their affairs as a party may reasonably
request in connection with matters relating to the transaction. Each party will
ensure that all confidential information that such party or any of their
respective officers, directors, employees, counsel, accountants, potential
financing sources or other representatives may now possess or may hereafter
obtain relating to the other party or any constituent entity of 518 shall not be
published, disclosed or made accessible by any of such persons to any other
person at any time or used by any of such persons for any purpose other than in
connection with the structuring and negotiation of the transaction.


6.    Negotiation of Definitive Agreement. Upon the acceptance of this letter of
intent by the parties, the parties agree promptly to proceed to negotiate in
good faith a definitive agreement, and other documents contemplated hereby
(collectively the “Definitive Agreements”), which will reflect more specifically
the understandings outlined in this Letter of Intent as well as other matters,
issues, terms and/or conditions not contained herein. The Definitive Agreement
will contain and provide among other items the following:


 
 
 
2

--------------------------------------------------------------------------------

 
 


(a)    such terms, conditions, covenants, representations, warranties,
indemnifications and other provisions as each of the parties believes are
necessary or appropriate to safeguard the respective interests of the parties;
and


(b)    that the obligations of the parties to consummate the merger shall be
subject to a number of conditions, including (i) approval of the Definitive
Agreement by the board of directors of the parties; (ii) to the extent required,
approval by the shareholders of AL and/or 518; (iii) receipt of any required
approvals from governmental and regulatory agencies on terms acceptable to the
parties, (iv) receipt of all other necessary consents; and (iv) no material
adverse change having occurred with respect to the financial condition, business
operations or prospects of 518 or AL.


7.    Actions by 518. In consideration of the expenditure of time and effort by
AL in the due diligence investigation of 518 and the negotiation of definitive
agreements respecting the transaction contemplated hereby, from and after the
date of this Letter of Intent and until the earlier of either the closing of the
transaction contemplated hereby in accordance with such agreements or the
termination of the negotiation of definitive agreements or the failure to
execute such definitive agreements by April 30, 2006, 518 or the discovery of
the inability of the AL party to perform hereunder in any material way or the
mutual agreement of the parties to terminate this Letter of Intent, shall not,
directly or indirectly:


(a)    enter into any transaction with any party other than AL relative to the
sale, lease, or other transfer of its business and assets;


(b)    solicit or encourage submission of inquiries, proposals, or offers from
any other party relative to the sale, lease, or other transfer of its business
and assets;


(c)    provide further information to any party other than AL relating to any
possible sale, lease, or other transfer of its business and assets; or


(d)    disclose to any third-party, other than 518’s attorneys or other
professional advisors on a confidential basis, the 518’s willingness to sell,
lease, or otherwise transfer its business or assets or discuss the existence or
substance of this Letter of Intent with any such third-party.


If at any time during the period described above, 518 receives an offer or
proposal relating to the possible purchase, lease, or other acquisition of its
business or assets, or any part thereof, it will immediately notify AL of said
offer or proposal, the identity of the party making the offer or proposal, and
the specific terms of such offer or proposal.


8.    Costs. Each of the parties will pay its own costs and expenses associated
with the negotiation, preparation, execution, and delivery of the definitive
agreements and the consummation of the transaction.


 
 
 
3

--------------------------------------------------------------------------------

 




9.      No Binding Agreement Regarding the Transaction. This letter of intent
constitutes only a statement of the current intentions of the parties and does
not constitute a binding obligation, except to the extent expressly provided in
this Agreement. No contract or agreement of any nature, express or implied,
providing for or relating to the transaction shall be deemed to exist unless and
until a Definitive Agreement(s) has been executed. Notwithstanding the
foregoing, paragraphs 4, 5, 7, and 8 of this letter of intent are agreed by the
parties to be fully binding on the parties hereto. Neither this paragraph 10 nor
any other provision of this letter of intent may be waived or amended except by
written consent of all parties, which consent shall specifically refer to this
paragraph (or such other provision) and explicitly state such waiver or
amendment. Each of the parties represent that this letter of intent does not
violate, breach, conflict with or otherwise contravene the provisions of any
existing agreement, commitment or debt instrument of such party.


10.    Governing Law. This letter of intent is solely for the benefit of 518 and
AL. The provisions of this letter of intent shall be governed by, and shall be
interpreted under, the laws of the state of California, without giving effect to
such state’s choice of law provisions.


11.    General. The foregoing sets forth the principal terms of the proposed
transaction. The completion of the transaction will be subject to a number of
customary conditions, including the satisfactory completion of legal due
diligence, the negotiation and execution of mutually agreeable definitive
agreements, securing any requisite third-party consents, and the absence of any
litigation or other governmental proceeding which could result in a material
adverse effect on either of the parties or which seeks to enjoin the
consummation of the transaction. However, by signing this agreement, we all
agree to use our respective best efforts to proceed as quickly as possible with
the negotiation, preparation, execution, and delivery of definitive agreements
and the consummation of the transaction, recognizing that the complexities of
the transaction will require time for the necessary business, legal, and
accounting review.


12.    Advance. Upon execution of the letter of intent, 518 will advance $20,000
to AL to help defer the cost of completing the transaction. If the transaction
is consummated 518 will get credit for the $20,000 against the delivery of
assets set forth in paragraph 2(c). If the transaction is not consummated then
AL will deliver 425,000 shares of AL restricted common stock with piggy-back
registration rights to 518 as repayment of the advance and distribute such
shares according to 518 instructions.


DATED as of the date first above written.


Amera Link 
518 Media, Inc.
               
By:
/s/ Robert Freiheit
By:
/s/ Peter Langs
 
Robert Freiheit, President
 
Peter Langs, President




 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 


Exhibit A - 518 Media Inc. Proforma -
         
CONFIDENTIAL as of 1-24-06
 
 
                             
Jan 24, '06
 
Dec 31, '05
 
ASSETS
         
Current Assets
                                       
3,674.06
   
1,991.82
             
100.03
   
100.03
 
Cash
         
3,774.09
   
2,091.85
 
Accounts Receivable
                   
Accounts Receivable
         
2,600.00
   
0.00
 
Total Accounts Receivable
         
2,600.00
   
0.00
 
Total Current Assets
         
6,374.09
   
2,091.85
 
Other Assets
                   
Sasquatch D Gang Member Rights
         
10,379.00
       
Wild Blue Yonder Digi Beta Mast
         
1,867.67
       
COBRA VERDE 2 prt mtrls
         
7,063.67
   
7,063.67
 
FITZCARRALDO 2 prt mtrls
         
9,129.17
   
9,129.17
 
LESSONS OF DARKNESS 1 print
         
6,070.61
   
6,070.61
 
NOSFERATU 3 PRINTS
         
10,580.69
   
10,580.69
 
WHEEL OF TIME - 1 Digi Beta
         
1,025.66
   
1,025.66
 
WILD BLUE YONDER 5 prints
         
7,458.74
   
7,458.74
 
WILD BLUE YONDER RIGHTS
         
80,000.00
   
80,000.00
 
Options for Software/Electronic Game/Dalles Dox
         
0.00
   
0.00
                   
Total Other Assets
         
133,575.21
   
121,328.54
 
TOTAL ASSETS
 
139,949.30
   
123,420.39
 

 
 
 
 

--------------------------------------------------------------------------------